DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3, 5-7, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US Pub. 2012/0166714) in view of Jeon et al. (US Pub. 2013/0083619).
Regarding claim 1 and 8, Fig. 3 and Fig. 4 of Mun discloses a method for operating a semiconductor memory includes: 
randomizing a data of an operation address [Seed, which is corresponding to row, column, or page addresses, paragraph 0070, first sentence] to obtain an unbalanced distributed random code [RSD, paragraph 0069, last sentence. Since RSD is generated by combining CLK_RS and Seed, which are unbalanced random data. Therefore, RSD are unbalanced as shows in Fig. 9], 
performing a combinational logic operation [by mixer 650] between the random code [RSD] and a balanced distributed original data [Data, as disclosed in paragraph 0062, last paragraph, original data is uniformed, which can be considered balanced] to instantly [as shows in Fig. 4, randomized data (R-data) can instantly obtain in synchronized with signal RS] obtain a randomized data [Randomized, paragraph 0076], or performing a combinational logic operation between the randomized data and the random code to instantly obtain a balanced distribution de-randomized data (this limitation is not required to be met because there is an “or” statement); 
saving the randomized data, or outputting the de-randomized data [outputting de-randomized data, paragraph 0079 and 0081].
Mun disclosed the operational addresses comprise page address and column addresses [paragraph 0070] but does not specifically disclose a page address and a column address are spliced by the last M bits of a page address and the last N bits of the column address However, Fig. 2 of Jeon discloses a memory device that generates random data that randomizing a data of an operation address [column address and page address] to obtain an unbalanced random code [SEED or MASK], the operation 
Since Mun and Jeon are both from the same field of memory device, the purpose disclosed by Jeon would have been recognized in the pertinent art of Mun.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to splice column and page addresses together for a purpose of reducing preventing interference [paragraph 0035].
Regarding claims 3 and 9, Fig. 8 of Mun discloses wherein the randomizing is implemented by using any one or a combination of four arithmetic operations in a finite field, AND logic, OR logic, SHIFT logic, bit width conversion logic, and non-iterative sequential logic [SHIFT logic as shows in Fig. 8].
Regarding claims 5 and 11, Fig. 9 of Mun discloses wherein the randomizing is implemented by using any one or a combination of logic gate, and ROM look-up table method [clearly shows in Fig. 9, paragraph 0101].
Regarding claims 6 and 12, Fig. 3 of Mun discloses wherein the combinational logic operation includes any one or a combination of AND logic, OR logic, NON logic, XOR logic, SHIFT logic, and bit width conversion logic [XOR logic, paragraph 0068, last sentence].
Regarding claims 7 and 13, Fig. 3 of Mun discloses wherein the randomized data is obtained in a hardware manner including various combined logic implementation circuit, which is a hardware. Paragraph 0043].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US Pub. 2012/0166714) in view of Champion (US Pub. 2002/0130876) and further in view of Kohmen (US Pub. 2007/0071236).
Regarding claims 4 and 10, Mun discloses all claimed invention, but does not specifically disclose wherein the four arithmetic operations in a finite field include an affine transformation. However, operating an affine transformation is well known in the art. As shows in Fig. 2, the device performs an affine transformation for a memory device [paragraph 0058].
Since Mun and Kohmen are both in the same field of memory device, the purpose disclose by Kohmen would have been recognized in the pertinent art of Mun.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to use affine transformation for a purpose of efficiently randomizing and de-randomizing data. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825